Citation Nr: 0948859	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from August 1970 to 
February 1972.  He also had subsequent service in the 
Delaware Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Wilmington RO.  In November 2007, the case was remanded for 
additional development and notice.  

In March 2009, the RO received a statement from the Veteran 
that could be inferred as a claim of service connection for a 
prostate disorder.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision in January 1992, the RO denied 
service connection for PTSD essentially based on findings 
that there was no stressor information and no diagnosis of 
PTSD.

2.  Evidence received since the January 1992 denial does not 
includes stressor information or a diagnosis of PTSD, does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for PTSD, and does not raise 
a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

Evidence received since the January 1992 decision is not new 
and material, and the claim of service connection for PTSD is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in a 
claim to reopen, notice to the claimant must include a 
comprehensive definition of "new and material" evidence, 
notice of what is necessary to reopen the claim (with some 
specificity), and notice of what is needed to substantiate 
the underlying claim.

A July 2003 pre-decisional letter provided notice of VA's 
duties to notify and assist the Veteran in the development of 
the claim.  It informed him of the evidence and information 
necessary to substantiate the underlying claim for service 
connection, the information required of him to enable VA to 
obtain evidence in support of his claim, and the assistance 
that VA would provide to obtain information and evidence in 
support of his claim.  He was also instructed that since his 
claim of service connection for PTSD had been subject to a 
previous final denial, new and material evidence was needed 
to reopen the claim.  The correspondence also explained what 
kind of evidence would be new and material, and defined these 
terms.  A May 2009 letter explained what kind of evidence 
would be new and material, provided the appropriate 
definition of these terms, the basis for the previous denial, 
and notice regarding disability ratings and effective dates 
of awards.  

Although complete notice was not provided prior to the 
initial adjudication of this claim, which constitutes a 
notice timing defect, the matter was readjudicated in an 
August 2009 supplemental statement of the case (SSOC), which 
cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO did not arrange for a VA 
examination since the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened (see 38 C.F.R. § 
3.159 (c)(4)(iii)).  VA's duty is met.

Analysis

An unappealed January 1992 decision denied service connection 
for PTSD.  The Board notes that there is some discrepancy as 
to the date of this decision.  The letter, which is date 
stamped January 1991, is clearly erroneous as the claim was 
not received until April 1991.  The August 2005 statement of 
the case indicated the date of the decision was in January 
1992.  Affording the Veteran the benefit-of-the-doubt, the 
Board accepts the January 1992 date as the date the denial 
was sent.  Since no appeal was initiated within a year of 
this date, the decision is final.  38 U.S.C.A. § 7105 (West 
2002).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The RO's January 1992 decision denied service connection for 
PTSD essentially based on findings that the Veteran had not 
submitted stressor information and there was no diagnosis of 
PTSD.  Evidence the RO considered at the time consisted of 
the Veteran's service treatment records, which did not 
contain complaints, findings, or diagnosis of PTSD, and a DD 
Form 214 that showed he served in Vietnam from January 1971 
to January 1972 and that his military occupational specialty 
was a light Air Defense Artillery crewman.  

In order for the Veteran's claim to be reopened, the evidence 
received since January 1992 must indicate that the Veteran 
has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) 
[i.e., a diagnosis under DSM-IV] and an in-service stressor.  

Relevant evidence received since the January 1992 decision 
consists of photographs, copies of letters from the Veteran 
to his family, a newspaper article, January 1990 to March 
1991 VA records, and August to November 2003 records from the 
Vet Center.  

The newspaper article discussed combat in Hai Van Pass, 
Vietnam.  

The photographs and letters appear to be from the Veteran's 
time in Vietnam.  In his letters, the Veteran relates 
weather, his duties, and events.  While "new" in the sense 
that none of these documents was previously of record, none 
of the newly proffered evidence when presumed credible 
relates to a previously unsubstantiated fact.

One letter indicates his truck broke down at Hai Van Pass, 
but he did not receive enemy fire.  Another letter indicated 
that there had been a memorial service for a serviceman who 
was killed.  The photographs show the Veteran near weapons.  
However, when all the incidents related in these documents 
are presumed true, none indicate that the Veteran saw combat 
or was subjected to stressors.  Although it was clear in 
January 1992 that the Veteran served in an Air Defense 
Artillery unit in Vietnam, the Veteran has related no 
information that he was subject to stressors.  

The January 1990 to March 1991 records note the Veteran 
reported combat in service and indicated that his marriage 
failed due to his Vietnam experiences.  He declined to 
discuss his Vietnam experience as he reported it was 
"classified."

Vet Center records from August to November 2003 indicate the 
Veteran reported feeling depressed about his employment 
situation.  He declined to discuss his Vietnam experiences 
and indicated he would talk about it at a future appointment.  
The assessment was alcohol abuse, in recovery, and 
depression.

The evidence received does not raise the raise a reasonable 
possibility of substantiating the claim as there continues to 
be no evidence of a current disability.  Moreover, treatment 
records continue to show no diagnosis or PTSD.  Evidence of 
the claimed disability is a threshold requirement for 
establishing service connection.  In the absence of proof of 
a present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Accordingly, the Board finds that the claim for service 
connection for PTSD is not reopened.




ORDER

New and material evidence to reopen the claim of service 
connection for PTSD has not been submitted, and the claim is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


